         Case 1:18-cv-11520-ALC Document 66 Filed 06/29/20 Page 1 of 13

                                                                                                    6/29/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
    DROR NISSIM,

                                 Petitioner,

                 -against-
                                                               1:18-cv-11520 (ALC)

                                                               OPINION & ORDER
    ORNA KIRSH,

                                 Respondent.



ANDREW L. CARTER, JR., United States District Judge:

        On July 26, 2019, the Court granted Petitioner Dror Nissim’s petition for return of a child.

See ECF No. 48. Petitioner then filed the instant motion for attorneys’ fees and costs. See ECF

No. 51. For the reasons set forth below, Petitioner’s motion is hereby GRANTED to the extent

indicated in this Opinion & Order.

                                         BACKGROUND

        The Court assumes the Parties’ familiarity with the facts and procedural history of this case.

A brief overview of the facts and history relevant to the instant motion are provided below.1

        Petitioner Dror Nissim (“Dror”), an Israeli citizen, and Respondent Orna Kirsh (“Orna”),

a dual United States and Israeli citizen, were married in 2008 and had a Child who was a dual

United States and Israeli citizen born in Israel. Opinion & Order on Petitioner’s Motion for Return

of a Child (“Opinion & Order”) (ECF No. 48) at 4. In 2018 Dror and Orna decided to move to

California because Dror received a promotion that required relocation. Id. Orna and the Child

traveled to California one week ahead of Dror to prepare the living arrangements and prepare for


1
 For a more detailed recitation of the Court’s findings of fact and the procedural history of this
case, see ECF No. 48.
         Case 1:18-cv-11520-ALC Document 66 Filed 06/29/20 Page 2 of 13



the start of the Child’s school. Id. However, while in California, Orna had a “revelation” that she

wanted to leave her husband and live in New York with her child. Id. at 5. Without informing her

husband she took the Child and moved to New York. Id.

       Dror filed a petition for return of a child pursuant to the Hague Convention and the

International Child Abductions Remedies Act (“ICARA”). See Petition for Return of Child (ECF

No. 1). During the pendency of the litigation, the Parties reached a visitation agreement that

required Dror to travel to New York for extended visits with the Child. Id. After extensive briefing,

written testimony, and an evidentiary hearing with testimony from both Dror and Orna, the Court

concluded that the Parties intended to move and live together in California and then to return to

Israel. Id. at 5. The Court also concluded that the Child’s habitual residence is Israel, that the

retention of the Child by Orna was wrongful, and that none of the exceptions to the Hague

Convention apply. Accordingly, the Court ordered that the Child be returned to Israel. Id. at 19.

       The Court issued its Opinion & Order on July 26, 2019. ECF No. 48. Petitioner filed his

documentation in support of his request for attorney fees and costs on September 5, 2019. ECF

No. 51.2 Respondent opposed on October 3, 2019. ECF Nos. 57. Petitioner replied on October

17, 2020. ECF Nos. 58–59. Respondent filed a sur-reply on October 25, 2019. ECF No. 62.



2
  Respondent argues that Petitioner’s motion was untimely because he failed to comply with
Federal Rule of Civil Procedure 54(d)(2)(B), which requires motions for attorneys’ fees to be filed
no later than 14 days after the entry of judgment. Petitioner, on the other hand, argues that he
timely requested attorneys’ fees in his Proposed Findings of Fact and Conclusions of Law. See
Proposed Findings of Fact and Conclusions of Law (ECF No. 45) at 25 ( requesting “an Award of
all legal costs and fees and all costs of repatriation, including but not limited to the costs of
exercising access in New York, pursuant to this Court’s provisional measures, as required by 22
U.S.C. 9007”). Petitioner also argues that FRCP 54(d)(2)(B) is prefaces with “[u]nless a statute
or a court order provides otherwise,” and that Petitioner’s request is pursuant to ICARA, 22 U.S.C.
§ 9007(b)(3) which intentionally does not include a time limit on attorneys’ fees. After considering
thes same arguments in the Parties’ letter briefs, see ECF Nos. 51-52, 55, the Court rejected
                                                  2
         Case 1:18-cv-11520-ALC Document 66 Filed 06/29/20 Page 3 of 13



                                   STANDARD OF REVIEW

       The International Child Abduction Remedies Act (“ICARA”) provides that “[a]ny court

ordering the return of a child pursuant to an action brought under section 9003 of this title shall

order the respondent to pay necessary expenses incurred by or on behalf of the petitioner, including

court costs, legal fees, foster home or other care during the course of proceedings in the action,

and transportation costs related to the return of the child, unless the respondent establishes that

such order would be clearly inappropriate.” 22 U.S.C. § 9007(b)(3). The Hague Convention

provides that “[u]pon ordering the return of a child or issuing an order concerning rights of access

under this Convention, the judicial or administrative authorities may, where appropriate, direct the

person who removed or retained the child . . . to pay necessary expenses incurred by . . . the

applicant.” See Hague Convention on the Civil Aspects of International Child Abduction (“Hague

Convention”), Oct. 25, 1980, T.I.A.S. No. 11670, 1343 U.N.T.S. 89. “Although Article 26 of the

Hague Convention provides that a court ‘may’ award ‘necessary expenses’ to a prevailing

petitioner, [ICARA] shifts the burden onto a losing respondent in a return action to show why an

award of ‘necessary expenses’ would be ‘clearly inappropriate.’” Ozaltin v. Ozaltin, 708 F.3d 355,

375 (2d Cir. 2013) (citation omitted).

       ICARA retains the equitable nature of cost awards. Id. That is, “the appropriateness of

such costs depends on the same general standards that apply ‘when attorney’s fees are to be

awarded to prevailing parties only as a matter of the court’s discretion.’” Id. (quoting Fogerty v.

Fantasy, Inc., 510 U.S. 517, 534 (1994)).        In considering whether expenses are “clearly




Respondent’s argument but granted Respondent additional time to respond to Petitioner’s motion
for attorneys’ fees.
                                            3
         Case 1:18-cv-11520-ALC Document 66 Filed 06/29/20 Page 4 of 13



inappropriate,” courts in this Circuit consider factors including: (1) whether there was “a

reasonable basis for removing the children to the United States,” Ozaltin, 708 F.3d at 375; (2)

whether either party “engaged in forum shopping,” id; (3) “the degree to which the petitioner bears

responsibility for the circumstances giving rise to the fees and costs associated with a petition,”

Souratgar v. Lee Jen Fair, 818 F.3d 72, 79 (2d Cir. 2016); (4) “a respondent’s inability to pay an

award,” id. at 81; (5) whether fees and costs will “deter such conduct from happening in the first

place,” Hague International Child Abduction Convention; Text and Legal Analysis, 51 Fed. Reg.

10494-501, 10511 (Mar. 26, 1986); and (6) whether the case is “not a ‘difficult one’ and ‘falls

squarely within the heartland of the Hague Convention,” see Duran-Peralta v. Luna, No. 16-CV-

7939, 2018 WL 1801297, at *2 (S.D.N.Y. Apr. 2, 2018) (quoting Cuellar v. Joyce, 603 F.3d 1142,

1143 (9th Cir. 2010)).

       As for the appropriate amount of attorneys’ fees and costs, “[b]oth the [Second Circuit] and

the Supreme Court have held that the lodestar—the product of a reasonable hourly rate and the

reasonable number of hours required by the case—creates a ‘presumptively reasonable fee.’”

Millea v. Metro-N. R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (quoting Arbor Hill Concerned Citizens

Neighborhood Assoc. v. Cnty. of Albany, 522 F.3d 182, 183 (2d Cir. 2008)). The purpose of

ICARA’s fee-shifting provision is “to restore the applicant to the financial position he or she would

have been in had there been no removal or retention” and “to deter such conduct from happening

in the first place.” Hague Convention, 51 Fed. Reg. 10494-501, 10511. Accordingly, “the court .

. . has the obligation to determine whether the requested fees and costs were ‘necessary’ to secure

the child[]’s return.” Sanguineti v. Boqvist, No. 15-CV-3159, 2016 WL 1466552, at *2 (S.D.N.Y.

Apr. 14, 2016) (quoting Aldinger v. Segler, 157 Fed.Appx. 317, 318 (1st Cir. 2005)).


                                                 4
         Case 1:18-cv-11520-ALC Document 66 Filed 06/29/20 Page 5 of 13



                                               DISCUSSION

       Petitioner seeks $128,408.20 in legal fees, costs, and expenses, and an additional

$14,742.14 in travel expenses associated with court appearances, the provisional parenting

schedule, and return of the Child to Israel.

          I.   Attorneys’ Fees and Costs

       Petitioner’s request for attorneys’ fees, expenses, and costs is not “clearly inappropriate.”

Respondent’s conduct—of removing the Child whose habitual residence is Israel, without the

consent of the father, and then deliberately misleading the father about the Child’s whereabouts—

falls “squarely within the heartland of the Hague Convention.” Duran-Peralta v. Luna, No. 16-

CV-7939, 2018 WL 1801297, at *2 (S.D.N.Y. Apr. 2, 2018) (quoting Cuellar v. Joyce, 603 F.3d

1142, 1143 (9th Cir. 2010)).        The Hague Convention was adopted “to protect children

internationally from the harmful effects of their wrongful removal or retention and to establish

procedures to ensure their prompt return to the State of their habitual residence.” Gitter v. Gitter,

396 F.3d 124, 129 (2d Cir. 2005). In this case, it did exactly that. The Child who was wrongfully

removed from Israel was returned after Petitioner brought this action.

       Many of the equitable factors that courts consider in awarding fees and costs weigh in favor

of awarding them here. First, Respondent wrongfully removed the Child and unilaterally moved

to New York without any reasonable basis for believing that the move was appropriate.3 See



3
 Respondent again argues that the 2009 Agreement between the Parties is controlling and provided
a reasonable basis for her to believe that removal was authorized and consented to by Petitioner.
See Respondent’s Memorandum of Law in Opposition to Petitioner’s Motion for Attorney’s Fees
and Costs (“Opp. Memo”) (ECF No. 57) at 10 (“Respondent remained in the United States with
the Child on her good faith belief that Petitioner had consented to the relocation to the United
States.”). The Court addressed and dismissed this argument in its Opinion & Order and explained
why that Agreement was not indicative of the Parties’ last shared intent. See Opinion & Order at
                                                5
         Case 1:18-cv-11520-ALC Document 66 Filed 06/29/20 Page 6 of 13



Ozaltin, 708 F.3d at 375. Petitioner did not consent to the removal nor was it authorized by law.

See Opinion & Order at 14 (“[Respondent] made the unilateral decision to move the Child to New

York while [Petitioner] was on an airplane and completely unaware.”).         Second, neither party

engaged in forum shopping, and this District was an appropriate forum for the case as the Child

was removed to Manhattan. See Ozaltin, 708 F.3d at 375. Third, as discussed further below,

Respondent has the ability to pay attorneys’ fees, costs and expenses. And finally, Respondent’s

unilateral action was the cause of the petition for return and Petitioner did not cause the

accumulation of the costs or fees. See Souratgar, 818 F.3d at 79. The Court finds that the totality

of the equitable factors weigh in favor of awarding attorneys’ fees and costs to Petitioner.

         II.   Amount of Attorneys’ Fees and Costs

       Next, the Court turns to the amount of attorneys’ fees, expenses, and costs. District courts

are afforded “considerable discretion in determining what constitutes reasonable attorney’s fees in

a given case.” Matusick v. Erie Cty. Water Auth., 757 F.3d 31, 64 (2d Cir. 2014) (citation and

quotation marks omitted). The Court first calculates the lodestar amount, keeping in mind that the

purpose of ICARA’s fee-shifting provision which is to “restore the applicant to the financial

position he or she would have been in had there been no removal or retention.” Hague Convention,

51 Fed. Reg. 10494-501, 10511. Courts determine the “reasonable hourly rate” by considering

case-specific variables such as the complexity of the case, the amount of work required, the

attorney’s experience, and awards in similar cases. Arbor Hill, 522 F.3d at 190. Courts determine




16 (“Booking plane tickets for the precise time [Petitioner] would be in the air, sending texts
insinuating her and the Child’s presence in California, and leaving a lone note in an otherwise
empty apartment are actions inconsistent with the belief that her actions were protected by the
2009 Agreement.”).
                                              6
         Case 1:18-cv-11520-ALC Document 66 Filed 06/29/20 Page 7 of 13



the reasonableness of the hours expended by looking to their “familiarity with the case and []

experience with the case and [] experience generally as well as the evidentiary submissions and

arguments of the parties.” Alexander v. Amchem Prod., Inc., 07-CV-6441, 2008 WL 1700157, at

*3 (S.D.N.Y. Apr. 3, 2008) (quoting Clarke v. Frank, 960 F.2d 1146, 1153 (2d Cir. 1992) (quotation

marks omitted).

   A. Reasonableness of Hourly Rate

       Generally, “[t]he reasonable hourly rate is the rate a paying client would be willing to pay

. . . bear[ing] in mind that a reasonable, paying client wishes to spend the minimum necessary to

litigate the case effectively.” Arbor Hill, 522 F.3d at 190. Petitioner requests the following hourly

rates: Patricia Apy ($500/hr); Michael J. Fleres ($275/hr); Elissa A. Perkins ($225/hr); and

paralegal Amy Broza ($150/hr).

       Patricia E. Apy has litigated complex international child custody cases and served as an

expert in these cases for nearly 30 years. See Petitioner’s Motion for Attorneys’ Fees and Costs

(ECF No. 51) at 10. She is a principal author of the Sean and David Goldman International Child

Abduction Prevention and Return Act (ICAPRA), 22 U.S.C. 9111, et seq., and has served as a

witness before Congress on legislation related to the reporting requirements of the United States

Department of State. Id. at 11. Ms. Apy is a founding partner of her firm and is recognized as an

expert on the Hague Convention, ICARA, and other international child custody litigation matters.

Id. at 10. Considering Ms. Apy’s experience and the time required to litigate this case—including

litigating a temporary restraining order, preparing for and conducting an evidentiary hearing, and

researching foreign legal issues—an award at the high end of fees generally awarded by courts in

this District for Hague Convention cases is appropriate. Notably, “courts in this District have not


                                                 7
         Case 1:18-cv-11520-ALC Document 66 Filed 06/29/20 Page 8 of 13



awarded more than $425 per hour in a Hague Convention case.” Duran-Peralta v. Luna, No. 16-

CV-7939, 2018 WL 1801297, at *2 (S.D.N.Y. Apr. 2, 2018) (collecting cases). The Court finds

that a fee of $425/hr is reasonable and in line with awards for similarly experienced attorneys in

similar cases. See e.g., In re One Infant Child, No. 12-CV-7797, 2014 WL 704037, at *4 (S.D.N.Y.

Feb. 20, 2014), rev’d sub nom. Souratgar v. Lee Jen Fair, 818 F.3d 72 (2d Cir. 2016).

        Mr. Fleres, an associate counsel with fourteen years of experience in matrimonial litigation

and family law, requests $275/hr. Ms. Perkins, an associate attorney with ten years of experience

and who serves on the Young Lawyers Sub-Committee of the New Jersey State Bar Association

Family Law Executive Committee, requests $225/hr. Considering their experience litigating cases

such as this one and their expertise in the subject matter, and in light of the considerations discussed

above, this Court finds that $275/hr. is a reasonable fee for Mr. Fleres and $225 is reasonable for

Ms. Perkins. See, e.g., In re One Infant Child, 2014 WL 704037 at *4 (awarding $300 per hour to

a “fourteen year associate”). Finally, Ms. Broza, a paralegal with over thirty-five years of legal

experience, requests $150/hr. The Court finds that in light of the difficulty of this case and the

factors discussed above, $150/hr is reasonable for Ms. Broza. See e.g., Sanguineti, 2016 WL

1466552, at *4 (collecting cases to support a rate of $129 per hour for paralegal work).

   B. Reasonableness of Hours Expended

        The Court must “examine[] the particular hours expended by counsel with a view to the

value of the work product of the specific expenditures to the client’s case.” Luciano v. Olsten Corp.,

190 F.3d 111, 116 (2d Cir. 1997) (citations omitted). The relevant inquiry is “whether, at the time

the work was performed, a reasonable attorney would have engaged in similar time expenditures.”

Grant v. Martinez, 973 F.2d 96, 99 (2d Cir. 1992).


                                                   8
         Case 1:18-cv-11520-ALC Document 66 Filed 06/29/20 Page 9 of 13



       According to Petitioner, Ms. Apy spent 168.7 hours of billable time in the matter, Mr. Fleres

spent 26.4 hours, Ms. Perkins spent 6.1 hours, and Ms. Broza spent 53.6 hours. The Court finds

that this total amount of 201.2 hours of attorney time and 53.6 hours of paralegal time is reasonable

given the difficulty of the legal issues in this case, the protracted nature of the litigation, and the

quality of lawyering by Petitioner’s counsel. As Petitioner’s detailed invoices and accounting

indicate, litigating this case involved researching foreign legal issues, preparing for and conducting

an evidentiary hearing, coordinating with the State Department and Israeli authoritieis, and

drafting numerous correspondences to the Court. See e.g., matter of JR, No. 16-CV-3863, 2017

WL 74739, at *2 (S.D.N.Y. Jan. 5, 2017) (finding 557.3 hours reasonable given the “unusual nature

of a Hague Convention case—in particular its international character, the need to gather evidence

in a non-English speaking country, and the need to prepare for and try the case expeditiously.”).

Moreover, these hours are consistent with similar cases in this District. See, e.g., Duran-Peralta v.

Luna, No. 16 CIV. 7939 (JSR), 2018 WL 1801297, at *5 (S.D.N.Y. Apr. 2, 2018).

       Multiplying the hours expended by the hourly rates set forth above, the lodestar—i.e., the

presumptively reasonable attorneys’ fee—is $88,370.

   C. Amount of Costs

       Petitioner requests $27,905.48 in costs associated with litigating this action and $14,742.14

in travel expenses associated with court appearances, travel to New York for visitation, and the

return of the Child to Israel. The costs include $6,500 for Israeli counsel Shmuel Moran, $14,625

in expert fees for Dr. Dov Frimer, $2,121.28 for translation services, $1,750 for a court interpreter,

and $2,909.20 for costs including pleading charges, attorney transportation, transcript costs, and




                                                  9
        Case 1:18-cv-11520-ALC Document 66 Filed 06/29/20 Page 10 of 13



filing fees. Respondent contests several of these costs, including the $6,500 for Mr. Moran and

the $14,625 for Dr. Frimer. See Opp. Memo at 3.

       The Court concludes that the costs of Dr. Frimer’s testimony and Mr. Moran’s fees should

be excluded. Dr. Frimer provided the Court with seven pages of written testimony, see ECF No.

36, and Mr. Moran conducted work and filed documents in Israel. Neither Dr. Frimer nor Mr.

Moran represented Petitioner in the instant action, and they are “not entitled to be compensated for

legal advice and strategy regarding [Petitioner’s] case in this Court, nor may they recover for

coordination between proceedings in this Court and other foreign tribunals.” In re One Infant

Child, 2014 WL 704037, at *5. As another federal court noted regarding Dr. Frimer’s testimony

in a similar case: “Dr. Frimer did not represent Plaintiff in the instant action before this Court.

There is no showing that Dr. Frimer is admitted to practice in the State of Michigan or before this

Court. Plaintiff has not submitted any authority which allows this Court to award fees and costs

incurred by an attorney who does not represent a party in an action before the Court.” Freier v.

Freier, 985 F.Supp., 710, 714 (E.D. Mich. 1997). Moreover, the documentation submitted to

account for Mr. Moran and Dr. Frimer’s fees is inadequate. The invoices are in Hebrew and do

not provide information on the consultations aside from a single, block charge for “Fees.” See,

e.g., Sanguineti, 2016 WL 1466552, at *5 (denying consultation fees and noting that “Petitioner

provides scant documentation of the nature of these consultations, the date they occurred, or how

petitioner paid for them.”).

       The Court will award Petitioner’s remaining costs—including the costs of travel expenses

associated with the visitation schedule, translation services, interpreter services, transcript costs,

and filing fees—which are adequately documented and were “necessary expenses incurred by or


                                                 10
        Case 1:18-cv-11520-ALC Document 66 Filed 06/29/20 Page 11 of 13



on behalf of the petitioner.” 22 U.S.C. §9007(b)(3). These costs are in line with ICARA’s purpose

to “restore the applicant to the financial position he or she would have been in had there been no

removal or retention.” Hague Convention, 51 Fed. Reg. 10494-501, 10511; see also matter of JR,

2017 WL 74739, at *3 (awarding costs including investigative expenses to locate the Child, travel

expenses to attend an evidentiary hearing, travel expenses related to the child, court reporter fees,

transcript charges, translation fees, interpreter fees, and hotel expenses). The largest of these costs

is $14,742.14 in expenses related to court appearances, travel to New York for visitation, and the

return of the Child to Israel. The Court reviewed 55 pages of documentation, receipts, and

spreadsheets provided to account for these expenses and finds them to be reasonable. The cost of

flights and lodging in New York City were the direct result of both the visitation schedule put in

place to allow Petitioner to exercise his parental access and the Child’s repatriation to Israel.

       After subtracting Mr. Moran and Dr. Frimer’s fees, Petitioner is entitled to $5,606.804 in

costs associated with litigating this action and $14,742.14 in expenses related to court appearances,

travel to New York for visitation, and return of the Child to Israel.

    D. Inability to Pay

       “[A] respondent’s inability to pay an award is a relevant equitable factor for courts to

consider in awarding expenses under ICARA.” Souratgar v. Lee Jen Fair, 818 F.3d 72, 81 (2d Cir.

2016). The Parties dispute Respondent’s ability to pay the costs and fees owed in this case.

Petitioner argues that “[t]here is absolutely no rational basis that the Respondent has any inability



4
   Petitioner withdrew the application for reimbursement of car service related to attorney
transportation. See Reply Memorandum in Further Support of Attorneys’ Fees (ECF No. 59) at 6.
The car service totaled $219.71 on 12/20/2018, $514.55 on 1/22/2019, and $439.42 on 3/1/2019.
The Court accordingly deducted an additional $1,173.68 from the remaining cost of $6,780.48 for
the final total of $5,606.80.
                                              11
        Case 1:18-cv-11520-ALC Document 66 Filed 06/29/20 Page 12 of 13



to pay,” noting that Respondent owns three properties including one within the jurisdiction of this

Court. See Reply Memo at 9. Respondent, on the other hand, asserts that she jointly owns a

property in New York, jointly owns (with Petitioner) an investment apartment in Bat Yam., owns

an apartment in Tel Aviv, Israel, and jointly owns a bank account (also with Petitioner) in Israel

with balances of $150,000. See Sur-Reply in Further Opposition to Motion for Attorneys’ Fees

(ECF No. 62) at 3. Even crediting Respondent’s assertions, she owns several properties, including

an investment property, and the collective value of these properties greatly exceeds the total award

of $108,718.94 in this case. Moreover, as was discussed at the evidentiary hearing, Respondent

had a successful and gainful career in Israel before moving to the United States and has earning

potential in the future. See Transcript (ECF No. 41) at 33–34; see also e.g., Sanguineti, 2016 WL

1466552, at *9 (“Respondent’s background, education, and work experience all indicate that he

has significant earning potential in the future.”).

       The Court finds that the total award does not exceed Respondent’s total assets nor does it

justify a downward departure. Cf. Souratgar, 818 F.3d at 81 n.3 (“[A]n expenses award that is

greater than a respondent’s total assets . . . at a minimum, require[s] a reasoned explanation.”).

                                          CONCLUSION

       For the reasons set forth above, Petitioner’s motion for attorneys’ fees and costs is hereby

GRANTED to the extent indicated in this Opinion & Order. The Clerk shall enter judgment in

favor of petitioner for $20,348.94 in costs and expenses and $88,370 in attorneys’ fees, for a total

of $108,718.94.



SO ORDERED.


                                                  12
         Case 1:18-cv-11520-ALC Document 66 Filed 06/29/20 Page 13 of 13




Dated:        June 29, 2020
              New York, New York            ___________________________________
                                                  ANDREW L. CARTER, JR.
                                                  United States District Judge




                                       13
